AFFIRM; Opinion Filed December 10, 2020




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01548-CV

                        PURE GEN HOLDINGS, INC., Appellant
                                      V.
                              NEORA, LLC, Appellee

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-19-10205

                             MEMORANDUM OPINION
                     Before Justices Whitehill, Schenck, and Browning
                                Opinion by Justice Schenck
        PURE Gen Holdings, Inc. appeals the trial court’s denial of its motion to

dismiss appellee Neora, LLC’s claim under the Texas Citizens Participation Act

(“TCPA”), an Anti-SLAPP statute. See TEX. CIV. PRAC. & REM. CODE ANN. §§

27.001–.011.1 We affirm the trial court’s order. Because all issues are settled in

law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.


    1
      The Texas Legislature amended the TCPA effective September 1, 2019. Those amendments apply to
“an action filed on or after” that date. Act of May 17, 2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Sess.
Law Serv. 684, 687. Because this lawsuit was filed before September 1, 2019, the law in effect before
September 1 applies. See Act of May 21, 2011, 82d Leg., R.S., ch. 341, § 2, 2011 Tex. Gen. Laws 961–
64, amended by Act of May 24, 2013, 83d Leg., R.S., ch. 1042, 2013 Tex. Gen. Laws 2499–2500. All
citations to the TCPA are to the version before the 2019 amendments took effect.
                                   BACKGROUND
      Neora and PURE are competitors in the direct-sales industry. Neora filed suit

against PURE, alleging PURE targeted Neora’s distributors to join PURE and to

breach their non-solicitation agreements with Neora by recruiting more distributors.

PURE filed a motion to dismiss Neora’s claim, asserting the claim was based on,

related to, or in response to PURE’s right of free speech and association with Neora’s

distributors. Neora requested and was denied limited discovery under the TCPA.

Neora filed a response, and the trial court conducted a hearing on PURE’s motion.

After considering the motion, response, evidence, pleadings on file, and arguments

of counsel, the trial court signed an order denying PURE’s motion to dismiss without

specifying any basis for its decision. This appeal followed.

                      THE TCPA AND STANDARD OF REVIEW

      The TCPA, Chapter 27 of the civil practice and remedies code, protects

citizens from retaliatory lawsuits that seek to silence or intimidate them for

exercising their rights in connection with matters of public concern. In re Lipsky,

460 S.W.3d 579, 586 (Tex. 2015) (orig. proceeding); see generally CIV. PRAC. &

REM. §§ 27.001–.011. The TCPA’s purpose is to identify and summarily dispose of

lawsuits designed only to chill First Amendment rights, not to dismiss meritorious

lawsuits. In re Lipsky, 460 S.W.3d at 589; see also CIV. PRAC. & REM. § 27.002. To

accomplish its purpose, the TCPA endorses a summary process, requiring judicial

review of the pleadings and limited evidence. See In re Lipsky, 460 S.W.3d at 589.

                                         –2–
      The defendant-movant has the initial burden to show by a preponderance of

the evidence that the case is based on, relates to, or is in response to the party’s

exercise of the right of free speech, to petition, or of association. CIV. PRAC. & REM.

§§ 27.003, 27.005(b). If the motion satisfies this burden, then the burden shifts to

the plaintiff to establish “by clear and specific evidence a prima facie case for each

essential element of the claim in question.” Id. §§ 27.005(b), (c).

      We review de novo the trial court’s determinations that the parties met or

failed to meet their respective burdens under section 27.005. Id. In conducting this

review, we consider, in the light most favorable to the non-movant, the pleadings

and any supporting and opposing affidavits and other evidence stating the facts on

which the claim or defense is based. See Fishman v. C.O.D. Capital Corp., No. 05-

16-00581-CV, 2017 WL 3033314, at *5 (Tex. App.—Dallas July 18, 2017, no

pet.) (mem. op.); see also CIV. PRAC. & REM. § 27.006(a). However, the plaintiffs’

pleadings are generally “the best and all-sufficient evidence of the nature of the

action.” Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017).

                                      ANALYSIS

      In its first two issues, PURE contends the trial court erred by denying its

motion to dismiss Neora’s claim because it was based on, related to, or in response

to PURE’s exercise of its rights to free speech and association. Neora’s pleadings

allege tortious interference with the contractual relationships between PURE and

Neora’s distributors. Accordingly, we will address whether Neora’s claims are

                                         –3–
based on, related to, or in response to PURE’s exercise of its rights to free speech or

association.2

I.         Freedom of Speech

           As the movant to dismiss under the TCPA, PURE was required to show by a

preponderance of the evidence that Neora’s legal action “is based on, relates to, or

is in response to” PURE’s exercise of the right of free speech or right of association.

See CIV. PRAC. & REM. § 27.005(b). Each of these protected rights requires a

“communication” as defined by the TCPA. Id. § 27.001(2)–(4). For purposes of the

exercise of free speech, the communication must be made in connection with a

“matter of public concern.” Id. § 27.001(3). A “matter of public concern” includes

an issue related to health or safety; environmental, economic, or community well-

being; the government, a public official or public figure; or a good, product, or

service in the marketplace. Id. § 27.001(7). However, not every communication

bearing some conceptual or tangential relation to one of the broad categories set out

in section 27.001(7) necessarily regards a matter of public concern. Creative Oil &

Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 137 (Tex. 2019). Rather, we

ask whether the alleged communication actually relates to the relevant public interest

to which it is said to relate. See id. at 136–37.




     2
         PURE does not argue its rights to petition were implicated by Neora’s claims.

                                                     –4–
         PURE argues Neora’s claim is related to PURE’s communications “in

connection with issues related to economic well-being, including potential

employment opportunities, and issues related to goods and products in the

marketplace, specifically PURE’s skincare and anti-aging products.”                                 The

allegations PURE identified in its motion as key are as follows:

              PURE “invited Neora Brand Partners to tour [Nerium] Biotech’s farm
               in Texas.”3

              “Neora Brand Partners received targeted Facebook ads for PURE’S
               ‘prelaunch.”’

              “PURE recruited an assortment of failed distributors [who are]
               hounding Neora’s Brand Partners to join PURE.”

              “PURE has targeted Neora’s Brand Partners to join PURE and then
               encouraged them to breach their non-solicitation agreements by
               recruiting more Brand Partners.”

         Here, although there may be speech related to a good or product in the

marketplace, none has to do with the gravamen of the dispute. See Creative Oil &

Gas, LLC, 591 S.W.3d at 137 (“A private contract dispute affecting only the fortunes

of the private parties involved is simply not a ‘matter of public concern’ under any

tenable understanding of those words.”). From the foregoing and from our review

of the pleadings and affidavits, it is clear the dispute is one of commercial

competition. Viewing the pleadings and evidence in the light most favorable to the




   3
       In its amended petition, Neora refers to its independent distributors as “Brand Partners.”

                                                     –5–
non-movant, as we must, we cannot conclude the alleged communications here were

made in connection with a “matter of public concern.”

      Accordingly, we conclude appellant failed to establish by a preponderance of

the evidence that appellee’s claims are based on, related to, or in response to

appellant’s exercise of a right of free speech as defined by the TCPA.

II.   Right of Association
      PURE also contends Neora’s lawsuit is based on, related to, or in response to

PURE’s exercise of its right of association. The TCPA broadly defines the “exercise

of the right of association” as “a communication between individuals who join

together to collectively express, promote, pursue, or defend common interests.” See

CIV. PRAC. & REM. § 27.001(2). The nature of the communication must involve

public or citizen’s participation. Dyer v. Medoc Health Servs., LLC, 573 S.W.3d

418, 426 (Tex. App.—Dallas 2019, pet. denied); see also Staff Care, Inc. v. Eskridge

Enters., LLC, No. 05-18-00732-CV, 2019 WL2121116, at *1 (Tex. App.—Dallas

May 14, 2019, pet. denied) (mem. op.).

      PURE urges Dyer and Staff Care are inapposite because those cases involved

alleged private communications, whereas “Neora’s claim is based on PURE’s

alleged attempts by publication to induce Brand Partners to violate their agreements

and rests entirely on purported public communications and marketing materials”

including advertisements, postings on social media, and videos on YouTube.

(emphasis in original). PURE further argues the alleged communications here are

                                         –6–
similar to those alleged in prior opinions in which this Court held individuals have

the right to associate with each other on social media, particularly when it involves

a common interest. See Backes v. Misko, 486 S.W.3d 7, 20–21 (Tex. App.—Dallas

2015, pet. denied); see also Apple Tree Cafe Touring, Inc. v. Levatino, No. 05-16-

01380-CV, 2017 WL 3304641, at *3 (Tex. App.—Dallas Aug. 3, 2017, pet. denied)

(mem. op.).

      Neora’s petition alleges a claim of tortious interference with contracts. The

alleged PURE communications are as follows:

          “PURE . . . invited Neora Brand Partners to tour . . . .”

          “These personal recruitment tours resulted in social-media posts
           showing Brand Partners with the CEOs of PURE and Biotech.”

          “In addition, Neora Brand Partners received targeted Facebook ads for
           PURE’s ‘prelaunch.’”

          “In addition, PURE recruited an assortment of former failed distributors
           . . . .”

          The “Facebook page [of one of the former failed distributors] is a near-
           constant barrage of PURE solicitations . . . .”

      The record, however, contains no evidence that, when viewed in the light most

favorable to Neora, these alleged communications necessarily involved public or

citizen’s participation. See, e.g., Amend v. J.C. Penney Corp., Inc., No. 05-19-

00723-CV, 2020 WL 1528497, at *4 (Tex. App.—Dallas Mar. 31, 2020, pet. denied)

(mem. op.). Neora is not challenging the alleged social-media posts are wrongful




                                        –7–
communications so much as alleging they are evidence that other, tortious

communications occurred.

      Further, we conclude the alleged “targeted Facebook ads” and “Facebook

page . . . solicitations” are distinguishable from the facts of opinions where the non-

movants alleged “communications between individuals who join together to

collectively express, promote, pursue or defend common interests.” See Levatino,

2017 WL 3304641, at *3 (holding TCPA applied to musician’s social media posts

about her former employee because her fans shared a common interest in her “career

and artistic endeavors”); Backes, 486 S.W.3d at 20–21 (“The background of this

case involves three women who are competitors in the quarter horse breeding

business, who used social media to interact with other horse enthusiasts about horse-

related issues.”).

      Accordingly, we conclude PURE failed to establish by a preponderance of the

evidence that Neora’s claim is based on, related to, or in response to PURE’s

exercise of a right of association as defined by the TCPA.




                                         –8–
                                CONCLUSION
     We affirm the trial court’s order denying PURE’s motion to dismiss pursuant

to the TCPA.




                                        /David J. Schenck/
                                        DAVID J. SCHENCK
                                        JUSTICE
191548F.P05




                                     –9–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

PURE GEN HOLDINGS, INC.,                     On Appeal from the 160th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-19-10205.
No. 05-19-01548-CV         V.                Opinion delivered by Justice
                                             Schenck. Justices Whitehill and
NEORA, LLC, Appellee                         Browning participating.

      In accordance with this Court’s opinion of this date, the November 21, 2019
order of the trial court denying PURE GEN HOLDINGS, INC.’s motion to dismiss
pursuant to the TCPA is AFFIRMED.

      It is ORDERED that appellee NEORA, LLC recover its costs of this appeal
from appellant PURE GEN HOLDINGS, INC.


Judgment entered this 10th day of December, 2020.




                                      –10–